Citation Nr: 1011431	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to military sexual trauma (MST).

2.  Entitlement to service connection for major depressive 
disorder and/or dysthymic disorder.

3.  Entitlement to service connection for chronic pain 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In July 2009, the Veteran testified at a hearing before the 
undersigned via video teleconference.  A transcript of the 
hearing has been associated with the claims file.

Pursuant to the hearing, the Veteran forwarded additional 
evidence to the Board.  During the hearing, the Veteran 
expressly stated that she wished to waive initial RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (c) 
(2009).  At least some of the added evidence is duplicative 
of evidence already of record and has, therefore, already 
been reviewed by the RO.

The issues of entitlement to an evaluation in excess of 40 
percent for a service-connected chronic low back disability 
and entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance have been raised 
by the record, but have  not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), in this case the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for major depressive 
disorder and/or dysthymic disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be advised in the event that further 
action is required on her part.  


FINDING OF FACT

The Veteran is not shown to be suffering from chronic pain 
syndrome.


CONCLUSION OF LAW

Chronic pain syndrome was not incurred in or as a result of 
active duty service and is not proximately due to a service-
connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in January 2008.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in March 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA medical examination was provided 
regarding the claim of entitlement to service connection for 
chronic pain syndrome.  No examination is required, however, 
because there is no indication of a present disability.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Although 
in some circumstances lay evidence of a disability can be 
accepted, in the Board's opinion the determination whether 
pain constitutes a syndrome rather than a symptom of an 
underlying disorder for which service connection is already 
in effect is not within the realm of lay expertise to 
address.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, private medical 
records, and VA clinical records.  The Veteran was provided 
an opportunity to set forth her contentions during the 
hearing before the undersigned.  Significantly, neither the 
Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

The Veteran has been granted service connection for a chronic 
low back disability, which is rated 40 percent disabling; a 
chronic right knee disability, which is rated 10 percent 
disabling; and residuals of a chip fracture of the second toe 
of the left foot, which is rated zero percent disabling.  The 
toe disability does not appear to present a problem for the 
Veteran.  She has complained of pain related to the other two 
service-connected disabilities.  The Board does not doubt the 
Veteran's assertions of pain.

Despite the foregoing, the Board notes that a prerequisite to 
the granting of service connection is the presence of a 
current disability.  See, e.g., Degmetich, supra.  The record 
contains no diagnosis of chronic pain syndrome or of a 
disability manifested by pain.  Symptoms, in and of 
themselves, do not constitute disabilities for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  The pain of which the Veteran 
complains appears to emanate from service-connected and other 
disabilities.  Service connection for the symptom of pain 
cannot be granted.  Id.; 38 C.F.R. § 3.303.  Rather, where 
pain is a symptom of a service-connected disability, it is 
included in the assigned rating for that disorder.  Service 
connection for chronic pain syndrome or similar condition 
cannot be granted because such a disability has not been 
diagnosed.  As stated, a presently diagnosed disability is a 
necessary condition for the granting of service connection, 
and without it, service connection must be denied.  38 C.F.R. 
§ 3.303; Degmetich, supra.  Of course, under the same 
rationale, service connection for chronic pain syndrome 
cannot be granted on a secondary basis, as chronic pain 
syndrome has not been diagnosed.  38 C.F.R. § 3.310.

In sum, there is no basis upon which to grant service 
connection for the claimed chronic pain syndrome, as a 
diagnosis of that disability is not apparent in the record.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for chronic pain syndrome is denied.


REMAND

A review of the record and the Veteran's July 2009 hearing 
testimony reveals that corrected VCAA notice is required in 
connection with the PTSD claim and that certain medical 
evidence pertinent to the issues remaining on appeal must be 
associated with the claims file.

Because the Veteran's PTSD claim is based on alleged MST, the 
Veteran must be afforded an appropriate PTSD stressor 
development letter.  She must be notified that an alleged 
personal assault, including MST in service, may be 
corroborated by evidence from sources other than his service 
records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of evidence listed in this 
regulation must be included in the notification letter.  
During her July 2009 hearing, the Veteran mentioned that she 
had undergone mental health treatment with a private 
counselor.  The VCAA letter should ask the Veteran to report 
all private treatment that she has received for mental health 
problems to include names of providers and dates of treatment 
along with an appropriate release.

The Veteran's hearing testimony reflects that she received 
treatment at the Vet Center.  She is currently receiving 
mental health treatment and participates in an MST program at 
medical facilities associated with the VA Northern California 
Health care System.  As such all Vet Center records should be 
associated to the record and all clinical records from the VA 
Northern California Healthcare System dated from September 9, 
2006 to the present should be added to the record.

Accordingly, the case is REMANDED to the RO via the RO/AMC 
for the following action:

1.  Send the Veteran an amended VCAA 
notice letter regarding her PTSD claim.  
The letter should advise her that an 
alleged personal assault, including MST in 
service, may be corroborated by evidence 
from sources other than her service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
this regulation must be included in the 
notification letter.  The Veteran should 
also be asked to provide details regarding 
private mental health treatment to include 
names of providers and dates of treatment 
and to sign a release so as to enable the 
RO/AMC to secure the identified records.

2.  Associate with the record all clinical 
records for the Veteran from the VA 
Northern California Healthcare System 
dated from September 9, 2006 to the 
present.

3.  Associate with the record all Vet 
Center records for the veteran.

4.  Undertake any other development deemed 
necessary and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case.  The 
Veteran and her representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


